UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50587 WRIGHT INVESTORS’ SERVICE HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 13-4005439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 177 West Putnam Avenue, Greenwich, CT (Address of principal executive offices) (Zip code) (914) 242-5700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of May 11, 2016, there were 18,919,573 shares of the registrant’s common stock, $0.01 par value, outstanding. WRIGHT INVESTORS’ SERVICE HOLDINGS, INC. TABLE OF CONTENTS Part I.Financial Information Page No. Item 1. Financial Statementsof Wright Investors’ Service Holdings, Inc. 1 CondensedConsolidated Statements of Operations- Three Months Ended March 31, 2016 and 2015 (Unaudited) 1 CondensedConsolidated Balance Sheets - March 31, 2016 (Unaudited) and December 31, 2015 2 CondensedConsolidated Statements of Cash Flows - Three Months Ended March 31, 2016 and 2015 (Unaudited) 3 CondensedConsolidated Statement of Changes in Stockholders’ Equity- Three Months Ended March 31, 2016 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements - Three Months Ended March 31, 2016 and 2015 (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 6. Exhibits 18 SIGNATURES 19 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. WRIGHT INVESTORS' SERVICE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) Three Months Ended March 31, Revenues Investment management services $ $ Other investment advisory services Financial research and related data Expenses Compensation and benefits Other operating Operating loss ) ) Interest expense and other income (loss),net 28 ) Change in fair value of contingent consideration - Loss before income taxes ) ) Income tax expense ) ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) See accompanying notes to condensed consolidated financial statements. 1 WRIGHT INVESTORS' SERVICE HOLDINGS, INC. CONDENSEDCONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) March 31, December 31, Assets (unaudited) Current assets Cash and cash equivalents $ $ Short-term investments - Accounts receivable,net Prepaid income taxes 8 37 Prepaid expenses and other current assets Total current assets Property and equipment, net 44 44 Intangible assets, net Goodwill Investment in LLC Investment in undeveloped land Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities Accounts payable and accrued expenses $ $ Deferred revenue 14 - Current portion of officers retirement bonus liability Total current liabilities Officers retirement bonus liability, net of current portion Total liabilities Stockholders’ equity Common stock Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost (565,219 common shares at March 31, 2016 and December 31, 2015) ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 WRIGHT INVESTORS' SERVICE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Realized loss on sale of short-term investments 9 - Depreciation and amortization Change in liability for contingent consideration - ) Increase in value of warrant (2 ) - Equity based compensation, including issuance of stock to directors 54 72 Equity income in LLC ) - Changes in other operating items, net : Accountsreceivable ) ) Short-term investments - (3 ) Deferred revenue 14 1 Officers retirement bonus liability ) 19 Prepaid income tax 29 4 Prepaid expenses and other current assets 83 Accounts payable and accrued expenses ) 72 Net cash used in operating activities ) ) Cash flows from investing activities Proceeds from sale of short-term investments - Additions to property and equipment (4
